







nh.jpg [nh.jpg]










New Holland Equipment Sales and Service Agreement






Between




CNH Industrial America LLC And










(Doing Business As,


)






--------------------------------------------------------------------------------





nh.jpg [nh.jpg]
NEW HOLLAND EQUIPMENT SALES & SERVICE AGREEMENT


This New Holland Equipment Sales and Service Agreement (the “Agreement”) is
between CNH Industrial America LLC, a Delaware limited liability company with a
principal place of business at 500 Diller Avenue, New Holland, Pennsylvania,
17557 (“New Holland”), and    , a [corporation/limited liability company] with
its address as listed on Schedule A (“Dealer”) (hereinafter “Parties” when
referring to Dealer and New Holland jointly). The “Effective Date” of this
Agreement is the date of acceptance by New Holland as indicated by its
authorized signature. Unless sooner terminated in accordance with its
provisions, this Agreement will expire on December 31, 2019 (“Expiration Date”).


1. Purpose Statement
1.1 The purpose of this Agreement is to describe the respective functions,
obligations and responsibilities of the Parties, so that each fully understands
the nature of their required commitments of time, effort and capital. This
Agreement establishes Dealer as an independent contractor for the promotion,
retail sale and after-sale service and support of Products to Customers in
Dealer’s local market.


2. Definitions
2.1
Affiliate: as to New Holland, any entity that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with New Holland. For this definition, the term “control” means the
power to direct the management and policies of an entity through the ownership
of more than 50% of the voting securities, rights or other similar interests of
that entity.

2.2
Branch Location(s): Dealer’s additional place(s) of business listed in Schedule
D for the sale, rental, lease and service of Products, separate from Dealer’s
Primary Location.

2.3
Customer(s): an end-user that purchases, leases or rents Products from an
authorized dealer or New Holland for its own use and not for resale.

2.4
Dealer Claims: Dealer’s claims to New Holland for Warranty Service, Other
Required Service, or any retail promotional or sales incentive, including but
not limited to refunds, credits, rebates, incentives, allowances, discounts, or
payments under any New Holland program.

2.5
Dealer Location(s): Dealer’s Primary Location and Branch Locations, if any,
authorized by New Holland for the sale, rental, lease and service of Equipment
and/or Parts.

2.6
Dealer Market Share: a percentage figure for measuring Dealer’s sales
performance calculated by taking the number of units of new Equipment, by
Product Line or Product Line grouping, sold by Dealer to Customers located
within Dealer’s Primary Market of Responsibility (“PMR”), during a given time
period as determined by New Holland, divided by the total industry volume of all
new units of equipment of that same Product Line or Product Line grouping
(including New Holland and competitive units) sold within Dealer's PMR during
that same period, as determined and reported by the Association of Equipment
Manufacturers (or other replacement organization selected by New Holland,
hereinafter “AEM”). For market share purposes, Dealer will only be measured
against the industry sales in a given county of Dealer’s PMR to the extent of
the percentage of that county assigned to Dealer.

2.7
Domestic: within the 50 states of the United States of America.

2.8
DPM: refers to both the Dealer Policy Manual and Parts Policy Manual or any
equivalent or successor documents and amendments thereto issued by New Holland
setting forth for all dealers the various policies, procedures and operating
standards for doing business with New Holland.

2.9
Equipment: whole good machinery and any related attachments designated on
Schedule B by Product Line and Licensed Trademark.

2.10
Licensed Trademarks: the Trademarks listed in Schedule B that New Holland
authorizes Dealer to use for the sole purpose of performing its obligations
hereunder with respect to Products.



1


US 7360




--------------------------------------------------------------------------------





2.11
Limited Warranty: the Warranty and Limitation of Liability agreement furnished
by New Holland with respect to any Product sold to Customers.

2.12
New Holland IP: any and all intellectual property including but not limited to
patents, Trademarks (including the Licensed Trademarks), designs, copyrights,
trade secrets, computer software (whether imbedded in Products or otherwise) and
other proprietary technology and information, whether technical or business
related, including registrations for and applications to register any of the
foregoing, which are incorporated or used in or with Products or which are owned
or licensed by New Holland for use with Products.

2.13
New Holland Regional Market Share: a percentage figure calculated by taking the
number of units of new New Holland brand Equipment for a given Product Line or
Product Line grouping, sold in a regional sales area (a multi-state area
determined by New Holland in its sole discretion) during a designated time
period determined by New Holland, divided by the total industry volume of all
comparable new units of equipment (including New Holland and competitive units)
sold in that same regional sales area during that same time period. Total
industry volume of new equipment sales shall be as reported by AEM.

2.14
New Holland State Market Share: a percentage figure calculated by taking the
number of units of new New Holland brand Equipment for a given Product Line or
Product Line grouping, sold in a state, during a designated time period
determined by New Holland, divided by the total industry volume of all
comparable new units of equipment (including New Holland and competitive units)
sold in that same state during that same time period. Total industry volume of
new equipment shall be as reported by AEM.

2.15
Other Required Service: service that New Holland, in its sole discretion, has
deemed necessary or desirable and in the best interests of Customers and the
goodwill associated with the Licensed Trademarks, including but not limited to,
policy service, campaign service, or field improvement program service.

2.16
Parts: proprietary replacement parts sold by New Holland for Equipment listed on
Schedule B (specifically not including replacement parts for New Holland
equipment not listed on Schedule B), together with all other common service or
maintenance items (for example, including but not limited to filters, hoses,
lubricants, etc.) and accessories which are offered for sale by New Holland to
Dealer (either directly from New Holland or from an authorized source of
supply), which New Holland has authorized to be identified with the Licensed
Trademarks. Parts do not include ‘merchandise’ items such as clothing, toys,
binders, gloves, etc.

2.17
Primary Location: the primary Dealer facility location specified in Schedule D.

2.18
Primary Market of Responsibility (“PMR”): a market comprised of the total
industry sales of all new Equipment (as reported by AEM), including New Holland
and competitive equipment, sold (including first rentals or leases) within the
geographic area designated in Schedule C.

2.19
Product(s): Equipment and related Parts that Dealer is authorized to represent
under this Agreement.

2.20
Product Line: the categories of Products set forth in Schedule B.

2.21
Strategic Accounts: customer accounts typically referred to as “national
accounts,” “corporate accounts,” national or regional equipment rental
companies, or any customer designated by New Holland as such an account.

2.22
Trademarks: all words, slogans, designs, pictures, logotypes or other symbols,
including trademarks, service marks, trade dress, and trade names, regardless of
whether registration has been sought or obtained therefor, used to (a) identify,
distinguish or advertise the Products and services of New Holland or its
Affiliates, (b) identify New Holland as the source or licensor of Products and
services, or (c) identify the business of New Holland and its authorized
dealers.

2.23
Warranty Service: service that is required for any Product (a) to ensure that
New Holland is in compliance with New Holland’s Limited Warranty obligations for
such Product and (b) to comply with any extended service or maintenance plan
purchased for that Product.

2.24
Will Call: a program whereby New Holland, in its sole discretion, may permit
Dealer to take delivery and possession of Products directly from a Will Call
Provider or New Holland, in lieu of such Products being transported to Dealer at
Dealer Location(s). The procedures for the Will Call program will be as set
forth in the DPM.

2.25
Will Call Provider: a third-party engaged by New Holland to facilitate Dealer's
pick-up of Products at New Holland plant locations or port facilities under the
terms of the Will Call program.



2






--------------------------------------------------------------------------------




US 7360






--------------------------------------------------------------------------------





3. Appointment
3.1
Scope of Appointment. Pursuant to the provisions of this Agreement, New Holland
hereby authorizes Dealer to market, promote, sell, lease or rent new Products
and to provide Warranty Service for Products to Customers solely from the
authorized Dealer Location(s) listed in Schedule D. The foregoing appointment is
limited to Products identified with the Licensed Trademarks on Schedule B.
Dealer accepts this appointment and agrees that the relationship between Dealer
and New Holland shall be governed by the terms and conditions of this Agreement
as well as the policies outlined in the DPM.

3.2
Incorporation of DPM. The DPM includes the standards of quality and performance
that New Holland seeks to have associated with its Trademarks and is hereby
incorporated by reference into this Agreement. It is expressly understood and
agreed that New Holland reserves the right to modify the DPM unilaterally to
reflect reasonable standards of quality and performance so long as such
standards do not conflict with the terms of this Agreement.

3.3
Material Inducement. Section 3.2 is a material inducement upon which New Holland
relied in entering into this Agreement with Dealer, the breach or
unenforceability of which represents a failure of consideration entitling New
Holland to void this Agreement in its entirety.





4. Owner and Management Requirements
4.1
Dealer Representations and Warranties. The appointment of Dealer is made in
reliance on Dealer’s representation and warranty that the information set forth
in any dealer application provided to New Holland as well as in Schedule A
regarding Dealer’s legal name, ownership (if corporation, as listed in a Stock
Ownership Certificate), management personnel, business structure, and state of
residence or organization is accurate and complete. Dealer also represents and
warrants that entering into this Agreement does not violate any other contract
or agreement to which Dealer is a party and that any person signing this
Agreement on behalf of Dealer has the authority to do so. Any breach of any of
the foregoing representations and warranties represents a failure of
consideration entitling New Holland to void this Agreement in its entirety.

4.2
Personal Services Nature of Agreement. Dealer ownership and management are
important to the successful working relationship between the Parties. New
Holland has chosen to contract with the present ownership and management of
Dealer, and the Parties acknowledge that this Agreement represents a personal
services relationship, and that any change to the ownership, management or
business structure of Dealer could seriously and adversely impact such
relationship. As such, New Holland may refuse to appoint as an authorized dealer
any purchaser or prospective purchaser of any of the shares or assets of Dealer.

4.3
Changes in Dealer Form and Control. Except as otherwise stated in Section 4.4,
Dealer shall provide New Holland with sixty (60) days’ prior written notice of
Dealer’s intention to change its: (a) legal form or entity; or

(b) control, ownership or management. Prior to consummating any such change,
Dealer must obtain New Holland’s written consent, which shall be in New
Holland’s sole discretion. A “change in control, ownership or management” shall
mean one or more of the following events: (i) if Dealer is an individual
proprietor, withdrawal of that individual proprietor from the operation or
control of Dealer; (ii) if Dealer is a partnership or limited liability company,
any addition to or subtraction from the partners or members involved; (iii) if
Dealer is a corporation, any change in the beneficial ownership of any of
Dealer’s shares or the voting rights associated therewith; (iv) any sale of all
or substantially all of Dealer’s assets; (v) any change in the composition of
Dealer’s management as set forth on Schedule A; or (vi) any event, including
entering into an agreement, that substantially affects, directly or indirectly,
the operation or control of Dealer’s business.
4.4
Death or Incapacity of Dealer Principals. In the event of the death or
incapacity of any person listed in Schedule A or in the Stock Ownership
Certificate (“Dealer Principal(s)”), Dealer shall provide New Holland:

(a)    notice of such occurrence within thirty (30) days; and (b) within ninety
(90) days of such occurrence, an ownership or management succession plan for the
replacement of such deceased or incapacitated Dealer Principal(s), if Dealer
proposes to continue operation under this Agreement. New Holland retains sole
discretion whether to approve Dealer’s proposed succession plan or terminate the
Agreement.
4.5
Succession Plan. Upon request, Dealer shall provide a succession plan to New
Holland in the format approved by New Holland. The submission of such succession
plan shall not imply that New Holland has automatically



3






--------------------------------------------------------------------------------




US 7360






--------------------------------------------------------------------------------





accepted such plan. New Holland retains sole discretion whether to approve
Dealer’s proposed succession plan.
4.6
Ancillary Documents. Dealer will execute such agreements or other documents as
New Holland in its sole discretion may deem necessary to preserve New Holland's
rights under this Agreement in response to (a) any change or proposed change in
Dealer's legal form or entity, (b) any change in Dealer’s control, ownership, or
management, or (c) death or incapacity of any Dealer Principal.





5. Products
5.1
Authorized Products. The Products which Dealer is authorized to purchase from
New Holland for retail sale, lease or rental are those Product Lines listed on
Schedule B that New Holland has authorized to be identified with the Licensed
Trademarks listed on Schedule B. Upon sixty (60) days’ written notice to Dealer,
New Holland in its sole discretion may amend Schedule B to add to, subtract
from, or otherwise modify the Products and Licensed Trademarks to which this
Agreement pertains. In the event New Holland removes Products from Schedule B,
Dealer will thereafter no longer be able to sell or perform Warranty Service for
such Products, and New Holland will repurchase such new Equipment from Dealer as
provided in Section 29.1(a). This Agreement does not give Dealer the right to,
and under the terms of this Agreement Dealer may not, purchase, market, promote,
sell, lease or rent any other new (i.e. not previously sold) CNH Industrial
America LLC products that are not listed on Schedule B or are not authorized to
be identified with the Licensed Trademarks listed on Schedule B.

5.2
Dealer Obligation to Support New Equipment Models. New Holland may introduce new
models of Equipment for Product Lines that Dealer is authorized to sell on
Schedule B. In order to provide service to Customers for such Equipment, Dealer
shall support such new models by complying with New Holland-designated
requirements for: (a) stocking all required Parts; (b) purchasing all required
service tools; and (c) attending sales and service training for such new models.
New Holland has no obligation to fill orders or ship such new models of
Equipment to Dealer if Dealer fails to fulfill the foregoing Parts, tools and
training requirements.

5.3
Product Packaging and Labels. Dealer shall not modify or remove any warning
labels affixed to Products. Further, without New Holland’s prior written
consent, Dealer shall not modify any packaging or other labeling for Products.

5.4
Installation of Non-Standard Attachments or Accessories. Without prior written
approval from New Holland, Dealer shall not install or attach non-standard,
“self-designed”, or “one-off” attachments or accessories to Equipment. Such
non-standard, “self-designed,” or “one-off” attachments or accessories are those
that are not manufactured and sold by established equipment manufacturers for
the application and purpose for which they are being used. Dealers that install
standard attachments or accessories from established equipment manufacturers
shall ensure that the Equipment can properly and safely operate with such
attachment or accessory.

5.5
Prohibited Modifications to Product. Dealer shall not perform any of the
following actions: (a) modify Equipment without New Holland’s prior written
consent; (b) install upon Equipment any attachment, accessory or equipment that
is beyond the rated capacity of that Equipment as stated in the Operator’s
Manual furnished with the Equipment or as otherwise instructed by New Holland;
or (c) perform any adjustment or assembly procedures to Equipment not
recommended by or in contravention of the Operator’s Manual, Service Manual or
other New Holland instruction.





6. Primary Market of Responsibility
6.1
Assignment of PMR. The PMR assigned to Dealer is set forth in Schedule C. The
Dealer’s PMR may vary by Equipment or Product Line. New Holland’s assignment to
Dealer of a PMR is for the purpose of: (a) focusing Dealer’s sales, marketing
and product support efforts; (b) measuring Dealer Market Share performance; and
(c) maximizing the goodwill associated with Products and Licensed Trademarks.
Dealer Market Share shall be measured only within Dealer’s PMR. New Holland, in
its sole discretion and upon written notice to Dealer, may immediately amend
Schedule C to add to, subtract from or otherwise modify Dealer’s PMR.



4






--------------------------------------------------------------------------------




US 7360






--------------------------------------------------------------------------------





6.2
No Obligation to Support Sales Outside PMR. To the extent New Holland decides to
offer marketing programs, retail sales incentives, or other promotions, it shall
have no obligation to do so for Dealer’s sales or marketing activities outside
of Dealer’s PMR.

6.3
PMR Non-Exclusive. Dealer’s PMR is non-exclusive. Without incurring any
liability to Dealer, New Holland may determine the number and locations of
authorized dealers necessary for adequate sales and service representation of
Products within any geographic area, or within the designated PMR. Nothing in
this Agreement shall be construed as requiring Dealer's consent to the
establishment of new or additional dealer representation for Products in
Dealer’s PMR or elsewhere.





7. Dealer Financial Requirements
7.1
Wholesale Line of Credit. Dealer shall establish and at all times maintain an
unrestricted wholesale line of credit for the purchase and stocking of new
Products in an amount acceptable to New Holland in order to meet Dealer’s
inventory and sales obligations hereunder. If within any six (6)-month period,
Dealer’s primary wholesale line of credit is cumulatively reduced by twenty
percent (20%) or more and such reduction is not for valid business reasons, said
line of credit shall be deemed unacceptable to New Holland. Further, if Dealer’s
primary wholesale line of credit is restricted, suspended or terminated, any new
line of credit obtained by Dealer must be in the same amount as the prior line
to be acceptable to New Holland.

7.2
Adjusted Debt to Tangible Net Worth Ratio. Dealer hereby covenants and agrees
that it will maintain an Adjusted Debt to Tangible Net Worth Ratio of not more
than four to one (4.0:1.0). Unless specifically approved in advance in writing
by New Holland, Dealer will not make any acquisitions or initiate new business
activities if Dealer’s Adjusted Debt to Tangible Net Worth Ratio exceeds four to
one (4.0:1.0) or if such ratio would increase beyond four to one (4.0:1.0) as a
result of such actions. This ratio shall be calculated using the consolidated
balance sheets and income statements of Dealer (and of Dealer’s related entities
and affiliates, if New Holland so elects). All such balance sheets and income
statements must be prepared in accordance with Generally Accepted Accounting
Principles (“GAAP”). For purposes of calculating this ratio, the following
definitions will apply:

(a)    “Adjusted Debt to Tangible Net Worth Ratio” means the ratio of Debt minus
Subordinated Debt to Tangible Net Worth plus Subordinated Debt.
(b)    “Debt” shall mean the aggregate amount of the Dealer’s items properly
shown as liabilities on its balance sheet, determined in accordance with GAAP;
(c)    “Subordinated Debt” shall mean Debt that is expressly subordinated to CNH
Industrial Capital America LLC in writing acceptable to CNH Industrial Capital
America LLC;
(d)    “Net Worth” shall mean the aggregate amount of the items properly shown
as assets on Dealer’s balance sheet minus the aggregate amount of the items
properly shown as liabilities on Dealer’s balance sheet, determined in
accordance with GAAP;
(e)    “Tangible Net Worth” shall mean Net Worth plus an amount equal to seventy
percent (70%) of the amount reflected on Dealer’s balance sheet as a LIFO
reserve minus the aggregate amount of the items properly shown as the following
types of assets on Dealer’s balance sheet determined in accordance with GAAP;
(i)    goodwill, patents, non-competes, copyrights, mailing lists, trade names,
trademarks, servicing rights, organizational costs, and other like assets
properly classified as intangibles; and
(ii)    receivables, loans and other amount due from any shareholder, director
or officer of the Dealer, and receivables, loans and other amounts due from any
other related or affiliated party of the Dealer.
7.3
Working Capital Requirements. Dealer shall maintain net working capital in
amounts necessary for Dealer to comply with its obligations under this
Agreement.







5
US 7360




--------------------------------------------------------------------------------





8. Dealer Inventory and Display Responsibilities
8.1
Equipment Stocking Requirements. Dealer shall order, maintain in inventory and
prominently display, at all Dealer Locations unless otherwise excepted in
writing by New Holland, representative models of each type of new Equipment
Dealer is authorized to sell as set forth in Schedule B, at the level deemed
necessary by New Holland to meet Dealer’s Equipment sales obligations.

8.2
Parts Stocking Requirements. For the purpose of providing prompt Customer
support, Dealer agrees to order and maintain in inventory all Parts at the level
deemed necessary by New Holland to meet Dealer’s Parts sales obligations. Dealer
must provide a retail display area for Parts acceptable to New Holland.

8.3
Licensed Trademark Use. At any Dealer Location and in all advertising for such
Dealer Locations, Dealer shall not use or display the Licensed Trademarks in any
way that might cause confusion with, or dilute the distinctive quality of, the
Licensed Trademarks, or in any way that violates any New Holland trademark
guidelines. In furtherance of this provision, if Dealer represents non-New
Holland products, Dealer shall at any such location: (a) maintain internal and
external display areas for new Products separate from non-New Holland products;
(b) display new Products in the most visible and desirable position and in an
area of greater size or space than the area used to display non-New Holland
products.





9. Dealer Sales Responsibilities
9.1
Sales Responsibilities. Dealer is solely responsible for developing its own plan
for marketing and selling Products, and shall fulfill its sales obligations in
several ways, including but not limited to the following:

(a)
Equipment Market Share. Dealer shall aggressively promote and sell new Equipment
to attain within Dealer’s PMR for all Equipment designated on Schedule B, a
Dealer Market Share that is equal to at least 90% of either, in New Holland’s
sole discretion, the New Holland State Market Share or the New Holland Regional
Market Share. In evaluating Dealer’s market share performance, New Holland, in
its sole discretion, may (i) group Product Lines and/or (ii) evaluate Dealer’s
performance on a per Dealer Location basis.

(b)
Parts Sales Objectives. Dealer shall aggressively promote and sell all Parts
offered by New Holland.

(c)
Advertising and Promotion. Dealer shall conduct aggressive advertising and sales
promotion activities, including but not limited to open houses, field days,
product demonstrations, radio and/or television advertising, print advertising,
trade shows and community events. Dealer shall appropriately display and
distribute current Product sales literature, brochures and advertisements at its
Dealer Locations and shall also maintain a dealer website that prominently
displays new Products. Dealer’s use of Licensed Trademarks and its display of
Products on Dealer’s website shall be subject to New Holland’s approval. Upon
New Holland’s request, Dealer shall participate in national or regional sales
promotion and advertising programs as New Holland may periodically conduct.

(d)
Sales Staff. Dealer shall employ a sufficient number of properly trained
Product-dedicated sales personnel based on the industry potential in Dealer’s
PMR and as required by New Holland to call on all potential customers within the
PMR. Such sales personnel shall attend New Holland’s sales training sessions as
required in the DPM.

(e)
Extended Service Plans. Dealer shall promote and sell extended service and
maintenance plans.

(f)
Customer Surveys. New Holland from time to time may conduct surveys (by use of
questionnaires or otherwise) of Dealer’s Customers to determine the satisfaction
of those Customers with the sales, leasing, rental and service efforts of
Dealer. New Holland may use the results of these surveys in assessing Dealer's
performance under this Agreement.

(g)
Other Performance Standards. Dealer shall meet such other sales performance
standards or best business practices as may be established by New Holland in the
DPM.

9.2
Dealer Resource Commitment. The Parties mutually recognize that one of the
purposes of this Agreement is to assure that Dealer focuses its resources and
efforts on the sale of new Products and the performance of its obligations under
this Agreement. Therefore, Dealer agrees that if Dealer undertakes or engages in
another business activity at a Dealer Location(s) separate from its
representation of new Products pursuant



6


US 7360




--------------------------------------------------------------------------------





to this Agreement, which activity involves a considerable commitment of Dealer’s
effort and resources, Dealer agrees to make such separation of the personnel,
facilities and other non-capital resources devoted to that business as is
satisfactory to New Holland, provided that New Holland specifies in writing the
separation of personnel, facilities and non-capital resources that are required.
New Holland shall provide Dealer with two
(2) years’ prior written notice for Dealer to complete any required separation
of facilities.
9.3
Sales Reporting. Dealer shall report all new Equipment retail sales to New
Holland, and shall provide true and accurate information on such sales as
required by New Holland, including but not limited to registering the location
of such Equipment sales and the end use designation in compliance with New
Holland guidelines.







10. Dealer Service Responsibilities
10.1
Warranty Service and Other Required Service. Dealer shall provide Warranty
Service for any Product, regardless of whether Dealer sold that specific
Product; provided, however, Dealer may not provide Warranty Service for any New
Holland (or other CNH Industrial America LLC) products not listed on Schedule B.
Dealer also shall provide Other Required Service as directed by New Holland in
its sole discretion. Dealer shall provide Warranty Service and Other Required
Service in a prompt, professional and courteous manner, and shall fulfill these
responsibilities in several ways, including but not limited to the following:

(a)
Service Technicians. Dealer shall employ at all times a sufficient number of
trained and fully certified service technicians based on industry sales in
Dealer’s PMR. Dealer must have service technicians at each Dealer Location who
are trained and fully certified to service each type of Equipment listed on
Schedule B, and Dealer’s service technicians must attend New Holland service
training sessions as required by New Holland in the DPM.

(b)
Service Tools and Manuals. Dealer shall maintain, or have access to, at each
Dealer Location all special service tools, electronic diagnostic tools or
websites, electronic parts catalogs, service manuals, parts manuals and
operator’s manuals required by New Holland to service the Equipment listed in
Schedule B. Dealer may comply with the service tool requirements by subscribing
to any New Holland rental tool program.

(c)
Service Standards. Dealer shall perform Warranty Service and/or Other Required
Service in a timely manner and in strict compliance with the DPM and any service
bulletins or other instructions issued by New Holland. Dealer shall give
priority to performing such Warranty Service or Other Required Service before
general maintenance if a Customer’s Product is not operable.

(d)
Use of New Holland-Sourced Parts. Except as otherwise instructed by New Holland
in writing, Dealer shall use only Parts obtained from New Holland or New
Holland’s authorized sources of supply in performing Warranty Service or Other
Required Service.

(e)
Certification Standards. Dealer shall meet or exceed New Holland’s service
certification standards including pre-delivery, delivery and after-delivery
requirements for all Products, as defined by New Holland in the DPM.

(f)
Compliance with Service Policies. Dealer shall abide by all New Holland policies
and procedures contained in the DPM when performing Warranty Service and Other
Required Service or when submitting Dealer Claims, including creating and
retaining all supporting documentation for such claims.

10.2
Strategic Account Service. Dealer shall provide Warranty Service and/or Other
Required Service for any Product sold by New Holland to Strategic Accounts, as
well as for any Product sold or donated as charitable, educational or
governmental entities.





11. Dealer Pre-Delivery and Post-Delivery Responsibilities
11.1
Product Setup. To ensure the proper operation of Products, before delivery of
Products to a Customer Dealer shall perform the inspections, adjustments,
conditioning, installations or servicing of such Products in accordance with
instructions and procedures provided by New Holland.



7
US 7360




--------------------------------------------------------------------------------





11.2
Product Literature. Dealer shall deliver to each Customer of a Product the
appropriate current publications and forms for owners covering operation,
maintenance, warranty and other matters as determined by New Holland.

11.3
Customer Instruction. At the time of delivery, Dealer shall instruct each
Customer of a Product in the safe use, proper operation and required maintenance
of that Product. Such instruction shall include, at a minimum:

(a)    reference to the operators manual and decals identifying hazards and how
to avoid them, (b) identification of the safety features and functions of the
Equipment, and (c) demonstration of such features and functions.
11.4
Accident Reporting. Dealer shall promptly notify New Holland, pursuant to
guidelines contained in the DPM, of any reports of accidents or injuries
involving Products of which Dealer becomes aware, as well as any information
concerning the existence of any significant Product failure or malfunction.

11.5
Post-Delivery Services. Dealer shall perform all required post-delivery
inspections and adjustments to Products as prescribed by instructions and
procedures provided by New Holland from time to time or as stated in the DPM.





12. Facility Requirements and Dealer Locations
12.1
Facility Requirements. Dealer shall establish and maintain at each authorized
Dealer Location listed on Schedule D a facility to sell, service, display and
store Products in accordance with facility standards contained in the DPM.

12.2
Unauthorized Locations. Without New Holland’s prior written consent, Dealer
shall not at any location other than those listed in Schedule D, directly or
indirectly: (a) advertise or represent itself as an authorized dealer of New
Holland Products; (b) use the Licensed Trademarks or any other Trademarks; (c)
store, stock or display Products; (d) sell, advertise or market any Products; or
(e) provide Warranty Service and/or Other Required Service.

12.3
Closure and Relocation. Without New Holland’s prior written consent, Dealer may
not close or relocate any Dealer Location listed on Schedule D. Dealer shall
seek New Holland’s consent for the closure or relocation of a Dealer Location at
least sixty (60) days prior to the proposed closure or relocation. Should New
Holland give its consent, New Holland, in its sole discretion, may modify or
reassign the PMR associated with the relocated or closed Dealer Location. Dealer
acknowledges and agrees that any consent granted by New Holland for the closure
of a Dealer Location shall not initiate the inventory repurchase obligations set
forth in Section 29.

12.4
Brand Identification. Dealer shall: (a) display a primary identification sign
(flag mast or monument) and comply with dealer identity standards as specified
in the DPM for each Dealer Location listed on Schedule D; and (b) comply with
New Holland’s vehicle identity standards as set forth in the DPM.

12.5
Trademark Display. Dealer’s use of Trademarks or Licensed Trademarks at any
Dealer Location, including but not limited to signs, banners or displays, shall
be subject to New Holland approval. Any such use not approved by New Holland
must be removed immediately by Dealer.





13. Business Plan
13.1
Business Plan Requirements. Annually, or as otherwise requested by New Holland,
Dealer shall complete and make available for review by New Holland a written
plan for the subsequent fiscal year (or additional years if requested by New
Holland) that shall contain the information and objectives required by New
Holland for a business plan (“Business Plan”), which may include but not be
limited to the following:

(a)
Equipment inventory stocking and sales objectives to maximize Dealer’s Equipment
sales in its PMR, but at a minimum to obtain Dealer Market Share requirements
stated in Section 9.1(a), including action plans for obtaining such objectives;

(b)
Parts inventory stocking plan and sales objectives to maximize Dealer’s Parts
sales;

(c)
training plans for Dealer sales and service personnel, including New Holland
provided training;

(d)
advertising, promotional and marketing plans and budgets;

(e)
action plans for Dealer’s possible expansion or upgrading of its current
facilities, or for the proposed addition of new facilities; and



8




--------------------------------------------------------------------------------




US 7360






--------------------------------------------------------------------------------





(f)
any additional information required by New Holland as set forth in the DPM.

13.2
Business Plan Acceptance. Dealer agrees that providing a Business Plan
reasonably acceptable to New Holland is a requirement for Dealer to effectively
promote and sell Products under this Agreement. New Holland may conduct periodic
reviews of Dealer’s performance against its approved Business Plan, and during
such reviews Dealer agrees to make available all Dealer’s records and employees
which would contribute to the overall value of these reviews.





14. Insurance and Taxes
14.1
Insurance Coverage. Dealer shall maintain an occurrence-based policy of
Comprehensive General Liability insurance (including Products and Property
Damage Liability) with a maximum per occurrence deductible of

$50,000; a minimum liability limit of $5,000,000 per occurrence for personal
injury claims; and a minimum liability limit of $500,000 per occurrence for
property damage claims. If Dealer is self-insured, the per occurrence deductible
maximum is not applicable. New Holland may modify the deductible and policy
limit amounts as set forth in the DPM. Any annual aggregate liability limits
under such policies shall not be less than $5,000,000. Upon request, Dealer
shall furnish to New Holland certificates of such insurance, which shall provide
for at least thirty (30) days’ prior written notice to New Holland of an
increase in deductible amounts or the cancellation, lapse, or expiration of said
policy.
14.2
Payment of Taxes. Dealer shall pay all license fees, sales, use, personal
property, and excise taxes, duties, and any other fees, assessments or taxes
which may be assessed or levied by any governmental authority against any
Products which are shipped to, or are in the possession of, Dealer.

14.3
Dealer Tax Representations. By submitting an order to New Holland for the
purchase of any Product, Dealer represents and warrants that (a) such Products
are being purchased for resale, lease or rent to Customers in the ordinary
course of Dealer's business, and (b) Dealer has complied and will comply with
all requirements for collection and payment of applicable sales, use and similar
taxes. Upon request, Dealer shall provide evidence satisfactory to New Holland
of Dealer’s compliance with the foregoing representations and warranties.





15. Warranty
15.1
Warranty Obligations. New Holland’s warranties covering Products are as set
forth in the Limited Warranty furnished by New Holland with respect to such
Products. The performance and administration of the warranties so extended, and
the reimbursement to Dealer for Warranty Service performed on Products, are as
set forth herein and in the DPM in effect at the time warranty work is
performed. The Parties shall promptly fulfill their respective warranty
obligations as set forth in the Limited Warranty and DPM.

15.2
Dealer Obligations Upon Sale. At the time of any retail sale of Products
pursuant to this Agreement, Dealer shall (a) deliver to and review with the
Customer New Holland’s Limited Warranty for such Products in force at the time
of such sale, (b) have the Customer complete the operator’s manual/warranty
receipt verification section of the Limited Warranty, (c) obtain the Customer’s
signature on the Limited Warranty and (d) submit the signed Limited Warranty to
New Holland within ten (10) days of the sales transaction. New Holland reserves
the right not to reimburse Dealer for Warranty Service claims should Dealer fail
to timely submit to New Holland the signed Limited Warranty.

15.3
No Other Warranty Provisions. Dealer is not authorized to assume or purport to
assume for New Holland any additional obligations or liabilities in connection
with the sale, lease, rental or service of Products covered by this Agreement,
and Dealer shall not do so. New Holland shall not be liable nor shall it defend,
indemnify or in any way be obligated to assist Dealer in defense of any notice,
claim, or lawsuit alleging the existence of a warranty beyond the terms and
conditions of New Holland’s Limited Warranty for any Product.

15.4
Disclaimer of Other Warranties. Dealer agrees and acknowledges that, except for
the warranty extended to Customers under New Holland’s Limited Warranty, and to
the extent allowed by law, New Holland makes no other representations or
warranties, express or implied (including implied warranties of merchantability
and fitness for a particular purpose) to Dealer or any Customer with respect to
Products.



9
US 7360






--------------------------------------------------------------------------------





15.5
Non-New Holland Equipment and Service. If Dealer installs on or attaches to a
Product any non-New Holland equipment, attachment, accessory or part, Dealer
shall advise Customer in writing that the non-New Holland equipment, attachment,
accessory or part is not covered by the Limited Warranty. If Dealer sells any
service contract not provided by New Holland or its Affiliates in conjunction
with the sale of Equipment, Dealer will disclose to Customer the identity of the
service contract provider and will further advise that New Holland has no
responsibility to fulfill the obligations of such service contract.

15.6
Actions Voiding Limited Warranty. Dealer acknowledges and agrees that any breach
of Sections 5.4 or 5.5 may result in New Holland voiding the Limited Warranty
for Products in its sole discretion, and Dealer must so advise its Customer in
writing to whom such Product has been sold. In such a case where New Holland
elects to void the Limited Warranty, as between Dealer and New Holland, Dealer
shall be solely responsible for any warranty service claims relating to such
Product.

15.7
Use of Unauthorized Parts. In the event Dealer breaches Section 10.1(d), New
Holland in its sole discretion may (a) refuse to reimburse Dealer for such
Warranty Service and/or Other Required Service, (b) void New Holland’s Limited
Warranty for such Products, and/or (c) hold Dealer solely responsible for all
Warranty Service relating to such Products.





16. Records and Inspections
16.1
Financial Statements. Dealer shall submit to New Holland, within ninety (90)
days after the end of Dealer’s fiscal year, audited (or where audited are not
available then certified) balance sheets and financial statements for that year.

16.2
Supplemental Financial Records. Dealer shall submit monthly financial statements
to New Holland in the manner directed by New Holland. New Holland reserves the
right to request at any time personal financial statements from the Dealer
Principal(s) or guarantor(s) of Dealer, and Dealer shall supply such statements
within thirty (30) days.

16.3
Sales Reports. Dealer shall maintain and provide to New Holland upon request
current reports of Equipment or Parts sales, owner registration, inventory,
service and warranty reports, as well as such other reports as may be requested
by New Holland.

16.4
Inspections. Dealer shall permit New Holland or its authorized representatives
during normal business hours to (a) enter and inspect all Dealer Locations, (b)
examine Dealer’s Product inventory, (c) test Equipment in Dealer’s possession,
custody or control, (d) examine and audit Dealer’s books and records and all
supporting data of Dealer’s business, and (e) make copies of any such records or
accounts.

16.5
Records Retention. Dealer shall maintain for at least two (2) years all original
records and documents relating to Dealer Claims submitted to or paid by New
Holland.

16.6
Chargeback for Improper or Unsubstantiated Claims. Dealer’s submission of
unsubstantiated Dealer Claims or Dealer Claims not in compliance with the
requirements of the DPM will result in a chargeback to Dealer for such claims,
including interest at the then current prime rate. If Dealer refuses to permit
an audit, fails to maintain a substantial amount of the required records, or
intentionally submits false or fraudulent Dealer Claims, the chargeback will
include all amounts paid on Dealer Claims for the prior two (2) years, including
any dealer settlement allowances, plus interest at the then current prime rate.
This remedy is in addition to those available to New Holland for breach of this
Agreement, including but not limited to termination of this Agreement.





17. Computer Business System
17.1
Dealer Management System Requirements. Dealer shall install and maintain in good
working order at each Dealer Location: (a) a computerized dealer management
system (“DMS”) satisfactory to New Holland that maintains New Holland-to-DMS
interfaces and functions to communicate and conduct business with New Holland’s
computer applications and systems (the “System”); (b) a Dealer-to-New Holland
network connection that meets or exceeds New Holland specified Dealer-to-New
Holland connectivity requirements; and (c) all necessary hardware and software
to maintain compatibility with the System.



10


US 7360




--------------------------------------------------------------------------------





17.2
New Holland Applications. Dealer shall subscribe to, install and maintain
required software applications as communicated to Dealer by New Holland or as
set forth in the DPM, including (but not limited to) the Electronic Parts
Catalog applications.

17.3
Operating Costs. Dealer shall pay all costs, including taxes, for the DMS, the
Dealer-to-New Holland network connection, and any monthly access charges for use
of the System.

17.4
Confidentiality. Dealer shall keep confidential any information and data
contained in the System, and shall not use the System or any information or data
derived from the System for purposes unrelated to Dealer’s performance of its
obligations under this Agreement.

17.5
Disclaimer of Liability. New Holland shall not be responsible or liable for any
defects, problems or resulting damages incurred by Dealer from the operation and
use of the DMS, the Dealer-to-New Holland network connection, or the System.





18. Marketing & Promotional Support
18.1
Marketing Assistance. To assist Dealer in its marketing and promotional efforts,
New Holland will develop the following marketing and promotional materials: (a)
training and videos of Product features, operations, demonstrations and
competitive comparisons; (b) Product sales literature and brochures; (c) Product
and promotional posters, banners and point of sale materials; (d) print and
media copy for advertisements in newspapers, magazines, and trade publications;
and (e) radio and television advertising scripts. New Holland may also make
cooperative advertising funds available to Dealers, in its sole discretion.

18.2
Communications to Dealer. Dealer expressly consents to the receipt of
unsolicited commercial faxes, emails, text messages, instant messages or other
form of electronic communication, from New Holland, its Affiliates, or other New
Holland-designated sender.

18.3
Products and Services Provided by New Holland. From time to time, New Holland
will provide Dealer with certain products and services necessary for Dealer to
market, sell and service Products. Dealer agrees that New Holland, in its
discretion, may charge Dealer for any such products or services so provided.

18.4
Dealer Knowledge of PMR. New Holland expects Dealer to know and understand its
market area and the promotional activities that would best be used to market
Products within Dealer’s PMR. As such, it is Dealer’s responsibility to
determine which marketing and promotional materials to use in its marketing
efforts to meet its sales responsibilities under this Agreement.





19. Orders, Delivery and Passage of Title
19.1
Purchase Orders. Dealer may seek to purchase Products from New Holland under
this Agreement by submitting purchase orders through New Holland’s System in
accordance with instructions provided by New Holland. New Holland may specify in
writing the minimum quantity of a given Product that Dealer shall be obligated
to order at one time as a condition for filling such order, provided that such
minimum quantity requirements will be consistently imposed on Dealers.

19.2
Offer and Acceptance. Dealer’s transmission of an order for Products through New
Holland’s System will be a binding offer by Dealer to purchase the Products
ordered, unless New Holland rejects the order. Purchase orders submitted by
Dealer shall not be binding upon New Holland unless and until accepted in
writing or electronically by New Holland. All orders for Products may not be
canceled by Dealer, and shall be subject to New Holland’s then applicable
conditions of sale.

19.3
Delivery Dates. New Holland shall endeavor to meet the delivery date specified
in the System, but shall have no liability for failing to timely fill or deliver
any order.

19.4
Product Allocation. New Holland shall have the right to allocate delivery of
Dealer’s Product orders based on their relative order or sales status as
compared to other pending orders.

19.5
Product Shipment. New Holland shall arrange delivery of Products to Dealer and
reserves the right to determine the method and routing for such delivery. New
Holland shall not be responsible for guaranteeing shipping rates or for delays
in shipment. New Holland, in its discretion, may permit Dealer to designate
orders for Will Call delivery pursuant to the terms of the DPM.



11
US 7360




--------------------------------------------------------------------------------





19.6
Risk of Loss / Passage of Title. New Holland’s release of Products to any
carrier for transportation to Dealer shall constitute delivery to Dealer for
purposes of passage of title, and Dealer shall bear all risk of loss or damage
to Products thereafter. For Will Call orders, risk of loss and passage of title
shall be as set forth in the DPM.

19.7
Equipment Transfer. The transfer of Equipment from Dealer to other authorized
dealers of Products shall be in accordance with New Holland’s transfer program
described in the DPM. New Holland shall have no liability as a result of any
such transfer.

19.8
Product Return Authorization. Dealer agrees that no Products delivered to it
hereunder are to be returned to New Holland without prior written authorization.
Dealer shall pay all transportation charges on any returned Products authorized
by New Holland, and Dealer is responsible for payment of all restocking charges
stated in the DPM.





20. Product Pricing and Payment
20.1
Prices. Unless otherwise authorized by New Holland, the price charged to Dealer
for any Product shall be the price in effect at the time the Product is invoiced
to Dealer.

20.2
Price Changes. New Holland reserves the right at any time to change its prices,
terms, discounts and any other pricing provision for Products.

20.3
Payment. Dealer shall pay New Holland for all Products immediately upon
invoicing of Products to Dealer. The terms and conditions of sale and payments
for all Products invoiced to Dealer shall be subject to New Holland’s applicable
conditions of sale and prices as published and modified from time to time by New
Holland. Failure to make payment in accordance with this provision may, in New
Holland’s sole discretion, result in New Holland revoking the sale and
repossessing the Product without notice or formality. New Holland reserves the
right, without liability, to refuse to sell or deliver Products to Dealer when
in New Holland’s opinion Dealer’s financial condition does not warrant or
support further sales or deliveries.

20.4
Equipment Relocation. New Holland may request Dealer to transfer new Equipment
to another authorized dealer to accommodate such dealer’s sale to another
Customer. If Dealer refuses, New Holland, in its sole discretion, may decline to
pay, on Dealer’s behalf, the wholesale finance interest charges associated with
that specific Equipment and may decline to make available to Dealer any retail
sales programs for such Equipment.

20.5
Application of Money and Credits. Any money or credits due and payable or
becoming due and payable from New Holland to Dealer may be applied in any order
New Holland may determine for the satisfaction, in full or in part, of any
debts, liabilities or obligations due and payable or becoming due and payable or
owing from Dealer to New Holland or its Affiliates.





21. Negative Covenants and Compliance
21.1
Domestic Sales Only. Without New Holland’s prior written approval, Dealer shall
not sell, lease or rent Products outside of the Domestic United States.

21.2
Retail Sales Only. Dealer shall sell Products only to retail Customers or to
other authorized dealers of Products. As such, except for sales to authorized
New Holland dealers, Dealer may not sell any Products at wholesale, including
but not limited to sales to jobbers, jockeys, or other unauthorized dealers.

21.3
No Deceptive or Unethical Practices. Dealer shall conduct business in a manner
that will reflect favorably at all times on Dealer, New Holland, Products,
Licensed Trademarks and other authorized dealers of Products. Dealer shall
refrain from business practices, advertisements, promotions and conduct that are
unethical, deceptive, misleading, fraudulent, confusing or would likely
contravene any voluntary or involuntary advertising standard or any law. Dealer
shall not make, directly or indirectly, any false or misleading statement or
representation concerning any Product, its source, condition, capabilities,
price, or charges for the Product’s distribution, delivery, taxes or other
items.

21.4
No Internet Sales. Dealer may not consummate sales of new Products on or through
an Internet website, including but not limited to an auction-type website,
except as otherwise authorized by New Holland.

21.5
Announcements. Dealer shall not publish public relation announcements that in
any way involve or mention New Holland without New Holland’s prior written
consent.

12




--------------------------------------------------------------------------------




US 7360






--------------------------------------------------------------------------------





21.6
Compliance with Federal, State and Local Laws. Dealer shall comply with all
applicable federal, state, and local laws and regulations governing Dealer’s
operations and its ordering, sales and service of Products, including without
limitation those laws or regulations concerning safety, emissions control and
customer service. Dealer shall obtain all governmental approvals, permits or
licenses required to do business in its PMR.

21.7
Compliance With Export Laws. Certain Products purchased by Dealer from New
Holland may be subject to United States export control laws. Dealer agrees that
it is responsible for knowing and complying with such laws. Diversion contrary
to United States law is prohibited.

21.8
Compliance with Fraud and Anti-Corruption Laws.

(a)
Dealer and its Dealer Principals represent that they have not been convicted of,
or pleaded guilty to, an offense involving fraud or corruption and that they are
not now listed by any government agency as debarred, suspended, or proposed for
suspension or debarment, or otherwise ineligible for any government bid or
procurement programs. Dealer agrees to promptly inform New Holland of any change
in this representation.

(b)
Dealer shall become familiar with and strictly comply with all applicable laws,
statutes, regulations and codes relating to anti-bribery and anti-corruption,
including but not limited to the United States Foreign Corrupt Practices Act and
similar anti-corruption or anti-bribery laws. Dealer shall promptly report to
New Holland any request or demand for any undue financial or other advantage of
any kind received by Dealer in connection with the performance of this
Agreement. Dealer warrants that it has no foreign public officials as direct or
indirect owners, officers or employees at the date of this Agreement, and shall
immediately notify New Holland in writing if a foreign public official becomes
an officer or employee of Dealer or acquires a direct or indirect interest in
Dealer.





22. Product Changes and Discontinuation
22.1
Product Changes and Improvements. New Holland may make changes or improvements
at any time in the specifications, construction, color and design of Products
without incurring any obligation to Dealer or Dealer’s Customers.

22.2
Product Discontinuation. New Holland reserves the right at any time, without
liability to Dealer, to discontinue the manufacture of any and all model(s),
Equipment, or Product Line(s) under the Licensed Trademarks covered by this
Agreement. Products shall be considered discontinued notwithstanding the fact
that similar or identical products continue to be manufactured or sold by CNH
Industrial America LLC or its Affiliates under Trademarks other than the
Licensed Trademarks or brands for which this Agreement grants Dealer certain
Product distribution rights. For any models, Equipment or Product Line(s) so
discontinued, New Holland shall not be required to offer Dealer the right to
represent a similar model, Equipment or Product Line(s), if any, marketed,
manufactured or sold by CNH Industrial America LLC or its Affiliates under
Trademarks other than the Licensed Trademarks or brand(s) listed on Schedule B.





23. New Holland Sales of Products
23.1 Direct Sales in Dealer’s PMR. Within Dealer’s PMR or elsewhere, New Holland
reserves the unrestricted right, without liability to Dealer, to directly sell,
rent or lease Products to any Customer, person or entity, including both at
wholesale or retail, and permit such Customer, person or entity to service
Products, including but not limited to the following: (a) governmental entities,
agencies, institutions or subdivisions thereof; (b) educational and charitable
institutions; (c) rental companies; and (d) accounts classified by New Holland
as Strategic Accounts or other similar designation.




24. Licensed Trademarks
24.1
Trademark License. Subject to and only in accordance with the terms and
conditions of this Agreement, New Holland grants Dealer the right and Dealer
accepts the obligation to make only Permitted Uses of the Licensed Trademarks
set forth in Section 24.2 and to refrain from engaging in Prohibited Uses of the
Licensed Trademarks set forth in Section 24.3. Dealer’s right to use the
Licensed Trademarks is limited to the Permitted

13
US 7360




--------------------------------------------------------------------------------





Uses during the term of this Agreement. Any unauthorized use of the Licensed
Trademarks (including any of the Prohibited Uses) shall constitute an
infringement of New Holland’s rights to the Licensed Trademarks in addition to a
breach of this Agreement. In the event Dealer’s use of Licensed Trademarks (even
though a Permitted Use) is unacceptable to New Holland in its sole discretion,
Dealer must immediately cease such use of the Licensed Trademark upon notice
from New Holland.
24.2
Permitted Uses. Dealer shall and is permitted to: (a) use the Licensed
Trademarks to identify and advertise its business at Dealer Locations in
connection with the marketing, sale, distribution and service of Products under
the Licensed Trademarks; (b) use the Licensed Trademarks only in connection with
the marketing, sale, distribution and service of the Products for which New
Holland has authorized them to be used; (c) identify itself (and not New
Holland) as the owner of Dealer’s business in conjunction with any use of the
Licensed Trademarks, including the use thereof on leases, invoices, order forms,
receipts, and business stationery, as well as at such other locations and in the
manner as New Holland may designate in the DPM; and (d) use the Licensed
Trademarks to identify itself as an authorized dealer of Products.

24.3
Prohibited Uses. Dealer shall not: (a) use the Licensed Trademarks (or any other
Trademarks owned or licensed by New Holland or its Affiliates) as part of its
corporate or other legal name without the prior written consent of New Holland;
(b) sublicense or assign its right to use the Licensed Trademarks to any other
person or entity; (c) use the Licensed Trademarks to incur any obligation or
indebtedness on behalf of New Holland;

(d) manufacture or purchase objects bearing Licensed Trademarks or Trademarks
from unlicensed sources or apply, or have applied, Licensed Trademarks or
Trademarks to objects that will be offered for sale or provided as promotional
items by Dealer or any third party, specifically including but not limited to
any clothing item (such as shirts, hats or other apparel), giftware, toys or
other sundry items; and (e) register, attempt to register, obtain any ownership
in, or otherwise use any Internet Registration (defined as any website, domain
name, URL, internet/World Wide Web presence or feature, social media account
designations, or other electronic communications portal) whose domain name, URL
or other electronic communications portal contains, incorporates, or consists of
the Licensed Trademarks or Trademarks without New Holland’s express written
consent, which may be withheld for any or no reason.
24.4
Unauthorized Internet Registrations. In the event that Dealer registers,
attempts to register, obtains any ownership in, or otherwise uses any Internet
Registration in violation of this Agreement, in addition to any rights New
Holland may have under this Agreement, Dealer hereby acknowledges and agrees
that any such Internet Registration, including any copyrights therein, shall be
deemed to be the property of New Holland. Dealer will assign, transfer or assist
in the perfection of any rights necessary to transfer said registration to New
Holland with no compensation to Dealer and at no additional cost to New Holland.
In the event that a court of competent jurisdiction determines that any
ownership rights to any Internet Registration are not automatically transferred
to New Holland pursuant to this Agreement, Dealer agrees to execute any
documents deemed necessary by New Holland to give effect to this provision. New
Holland may condition approval of Dealer’s use of any such Internet Registration
on the transfer to New Holland of any and all ownership rights therein,
including any copyrights. In the event that this Agreement expires or is
terminated, Dealer shall not use or register a domain name that includes, or in
New Holland's sole discretion is confusingly similar to, a Licensed Trademark or
any other Trademark.

24.5
Notice of Trademark Claims. Dealer shall promptly notify New Holland in writing
of any suspected unauthorized or infringing use of the Licensed Trademarks, any
challenge to the validity of the Licensed Trademarks, any challenge to New
Holland’s ownership of the Licensed Trademarks, any challenge to New Holland’s
right to use and license others to use such Licensed Trademarks, or any
challenge to Dealer’s right to use the Licensed Trademarks.

24.6
Validity of Licensed Trademarks. Dealer expressly understands and acknowledges
that the Licensed Trademarks are valid and serve to identify Products and those
authorized by New Holland to market, sell, distribute, and service Products.
Dealer shall not directly or indirectly contest, attack, oppose, attempt to
cancel or otherwise challenge in any manner or in any forum, the validity of the
Licensed Trademarks or New Holland’s ownership of, or New Holland’s right to use
or license others to use, the Licensed Trademarks, either during or after the
term of this Agreement.

14


US 7360






--------------------------------------------------------------------------------





24.7
Ownership of Licensed Trademarks and Goodwill. Dealer acknowledges the Licensed
Trademarks are exclusively owned by New Holland. Dealer’s use of the Licensed
Trademarks pursuant to this Agreement does not give Dealer any ownership
interest or other interest in or to the Licensed Trademarks. Dealer shall
execute any documents deemed necessary or useful by New Holland to obtain
protection for the Licensed Trademarks or to maintain their validity and
enforceability. Any and all goodwill arising from Dealer’s use of the Licensed
Trademarks shall inure solely and exclusively to the benefit of New Holland.
Upon expiration or termination of this Agreement, no monetary amount shall be
attributable to any goodwill associated with Dealer’s use of the Licensed
Trademarks or the sale and service of Products.

24.8
Nonexclusive License. This Agreement grants Dealer only a nonexclusive right and
license to use the Licensed Trademarks. New Holland has and retains the rights
to use the Licensed Trademarks itself in connection with selling Products and
services and to grant other licenses for the Licensed Trademarks and for
Trademarks.

24.9
Discontinuation and Substitution of Licensed Trademarks. New Holland reserves
the right in its sole discretion to discontinue any Licensed Trademark and to
substitute or add different Licensed Trademarks for use in identifying Products
or the dealers authorized to sell or service Products. Dealer shall implement
promptly any such substitution or addition of new Licensed Trademarks.

24.10
Copyrights. Dealer shall not copy any aspect or portion of New Holland's website
or other electronically stored information or printed documents or publications
without the express prior written consent of New Holland.







25. Authorized Software
25.1
Software License. Dealer acknowledges that certain Products contain imbedded
computer software and related technology (collectively, “Authorized Software”)
in which New Holland owns or licenses copyrights and/or other intellectual
property rights. During the term of this Agreement, New Holland grants Dealer a
non- transferable, royalty-free license to use Authorized Software in object
code form only (“Software License”). The Software License is limited to the sale
and service of any Product containing Authorized Software only in the manner
authorized by New Holland in writing. Except as expressly authorized by this
Agreement, Dealer may not sublicense Authorized Software to any other entity nor
assign its Software License. This Agreement does not grant Dealer any right,
title, or interest in Authorized Software anywhere in the world except the
Software License granted herein. Dealer acknowledges that the use of any Product
containing Authorized Software may require a Software License from New Holland.
New Holland reserves the right to require all users of Products containing
Authorized Software to possess a valid license in the form prescribed by New
Holland, and in such case Dealer shall not transfer or permit the transfer or
use of any Product containing Authorized Software unless the transferee or user
is subject to such valid license. This Software License shall continue until it
is terminated in accordance with this Agreement, or for the useful life of the
Product in which Authorized Software is imbedded or of which Authorized Software
is an integral part, or for the useful life of Authorized Software, whichever is
shorter.

25.2
Automatic Termination. The Software License shall automatically terminate upon
the occurrence of any of the following: (a) removal of Authorized Software from
the Product for which it was obtained or authorized,

(b) service by any unauthorized person, (c) use of Authorized Software on any
product other than that for which it was obtained or authorized, or (d) any
breach of this Software License by Dealer.




26. Company Information and New Holland IP
26.1
Company Information. Periodically, New Holland will provide Dealer with
proprietary, confidential information, technical knowledge and/or assistance,
and other materials that derive value from not being generally known in the
industry (“Company Information”) that are reasonably necessary for the
distribution, sale, promotion and service of Products. New Holland has sole
discretion to determine what information it provides to Dealer is Company
Information. Dealer agrees that Company Information remains the property of New
Holland. Dealer must take commercially reasonable measures, but in any event no
less strict than the measures Dealer uses with its own confidential information,
to maintain the confidentiality of Company Information and to ensure

15
US 7360






--------------------------------------------------------------------------------





that all Company Information is used only to sell and service Products in
accordance with this Agreement. Dealer may disclose Company Information only to
those of its employees who will need it and must take all necessary measures to
ensure that those persons do not reveal Company Information to any third parties
without the prior written authorization of New Holland. Dealer shall be
responsible and liable to New Holland for any breach of this provision by its
employees, agents or representatives.
26.2
Return of Company Information. Dealer acknowledges that New Holland provides
Company Information to Dealer for use by Dealer pursuant to this Agreement.
Therefore, upon expiration or termination of this Agreement for any reason,
Dealer shall immediately return to New Holland all Company Information in any
form.

26.3
No Reverse Engineering. Dealer shall not engage in, cause to be engaged in, or
permit any reverse engineering of Authorized Software, Products, or component
parts thereof. “Reverse engineering” is defined as attempting through analysis
of Products or component parts thereof to determine their functionality and
thereby gain the ability to alter or reproduce that functionality.

26.4
Right to Use New Holland IP. Dealer shall use New Holland IP only in accordance
with the provisions of and for the purposes contemplated by this Agreement and
in accordance with any procedures that New Holland may establish for use of New
Holland IP.





27. Term and Termination
27.1
Term of Agreement and Renewal. This Agreement shall commence on the Effective
Date and continue to the Expiration Date (“Term”). The Expiration Date of this
Agreement shall be extended for additional successive one year periods unless,
at least ninety (90) days prior to the Expiration Date or the expiration date of
any subsequent extension period, either party notifies the other of its
intention not to extend. Upon such notification not to extend, this Agreement
shall expire on the Expiration Date or at the expiration date of any extension
period.

27.2
Replacement Agreement. In the event New Holland offers to all authorized dealers
in the state of Dealer’s Primary Location a new dealer agreement or an amendment
to this Agreement (“Replacement Agreement”), New Holland shall provide Dealer
with at least ninety (90) days’ prior written notice of such Replacement
Agreement and shall furnish Dealer a copy of the Replacement Agreement with such
notice. Failure by Dealer to return an executed copy of the Replacement
Agreement to New Holland within such ninety (90) day period shall be deemed
“good cause” for New Holland to terminate this Agreement effective upon the end
of the ninety (90) day period. Dealer’s return to New Holland of an executed
Replacement Agreement shall not give rise to any repurchase rights and
obligations provided for in Section 29.

27.3
Breach.

(a)
Except where termination of the Agreement due to Dealer’s breach is allowed
immediately pursuant to Section 27.4, and except as stated in Sections 27.3(b)
and (c), in the event that either Dealer or New Holland fails to fulfill any of
their responsibilities under this Agreement, the other party may terminate this
Agreement by providing ninety (90) days’ written notice listing the reasons for
termination, within which period the other party will have sixty (60) days to
rectify the identified breach and avoid termination.

(b)
If Dealer breaches Section 7.2, New Holland may, in its sole discretion,
terminate the Agreement upon ninety (90) days’ advance written notice to Dealer.
However, during this ninety (90) day period, Dealer may cure its breach of
Section 7.2 by providing New Holland, within sixty (60) days of New Holland’s
notice to Dealer, a written plan to return to compliance with Section 7.2 within
twelve (12) months from the date of New Holland’s notice. Thereafter, if Dealer
fails to perform such submitted plan, New Holland may terminate the Agreement
with thirty (30) days’ written notice.

(c)
If Dealer is in breach of Section 9.1(a), New Holland may terminate Dealer for
such default only after providing Dealer with written notice and a six (6)-month
period within which Dealer may cure such default to New Holland’s sole
satisfaction.





16


US 7360






--------------------------------------------------------------------------------





(d)
A breach by Dealer of any other written agreements between Dealer and New
Holland or its Affiliates that is due to fraud committed by Dealer, shall also
be considered a breach under this Agreement allowing New Holland to immediately
terminate the Agreement.

(e)
As an additional or alternative remedy for any breach by Dealer of the
Agreement, New Holland, in its sole discretion and after providing Dealer with
an opportunity to cure said breach as provided in Sections 27.3(a), (b) or (c),
may amend Schedule D to remove authorization for the Dealer Location at which
such breach occurred. In such event, Dealer shall cease all activities related
to the display, stocking, sales and service of Products at such Dealer Location,
including the use of Licensed Trademarks and New Holland will repurchase new
Parts located only at such Dealer Location as provided in Section 29.1(b).

27.4
Immediate Termination. New Holland may terminate this Agreement immediately upon
the occurrence of any of the following events:

(a)
Dealer Financial Defaults: (i) Dealer’s default in the payment when due of any
obligations to New Holland or any of its Affiliates, including but not limited
to CNH Industrial Capital America LLC (“CNH Capital”); (ii) Dealer’s default
under any chattel mortgage or other security agreement between Dealer and New
Holland, any of its Affiliates or any other lender or financing entity; or (iii)
the refusal or failure of Dealer upon demand to account to New Holland or any of
its Affiliates for the proceeds of the sale of Products for which Dealer is
indebted to New Holland or such Affiliates;

(b)
Loss of Wholesale Credit Line: the termination (or suspension, where such
suspension continues for more than sixty (60) calendar days), of any of Dealer’s
significant wholesale lines of credit for the purchase of new Products;

(c)
Insolvency: (i) the filing of a voluntary or involuntary petition in bankruptcy
by or against Dealer; (ii) the making of an assignment by Dealer for the benefit
of creditors; (iii) a closeout or sale of a substantial part of Dealer’s assets
related to the business; (iv) the commencement of dissolution, receivership or
liquidation proceedings by or against Dealer; (v) the insolvency of Dealer; or
(vi) the levy of a writ of attachment or execution against Dealer;

(d)
Change in Dealer Entity, Control, Ownership or Management: without the prior
written consent of New Holland: (i) any change in Dealer’s legal form or entity;
(ii) any change in Dealer’s control, ownership or management (as defined in
Section 4.3) listed in Schedule A; or (iii) any assignment or attempted
assignment by Dealer of this Agreement;

(e)
Death or Incapacity: if Dealer fails to provide New Holland with an acceptable
ownership or management succession plan as set forth in Section 4.4 upon the
death or incapacity of any Dealer Principal;

(f)
Misrepresented or False Information: Dealer or anyone acting on its behalf has:
(i) submitted false records, contracts, statements, reports or documents to New
Holland or any of its Affiliates, including CNH Capital; (ii) submitted any
false or fraudulent documents for Dealer Claims or in support thereof;

(i)    knowingly accepted any payment from New Holland for any work not
performed by Dealer in accordance with the provisions of this Agreement or the
DPM; or (iv) submitted false information in applying for appointment as an
authorized dealer of Products;
(g)
Failure to Operate: failure to operate any Dealer Location in the normal course
of business for seven

(7) consecutive calendar days;
(h)
Criminal and/or Tortious Conduct: Dealer or any Dealer Principal has pleaded
guilty to or been convicted of a felony or any other violation of law that in
New Holland’s opinion affects adversely the operation or business of Dealer, or
the good name, goodwill or reputation of New Holland, Products, Licensed
Trademarks, Dealer, or other authorized dealers of Products;

(i)
Dealer Closure/Loss of License: (i) a permanent closure of any Dealer Location
without the prior written consent of New Holland; or (ii) the revocation,
suspension or other invalidation of any Dealer license, permit or authorization
necessary to conduct business pursuant to this Agreement;

(j)
Inspection/Audit Refusal: any failure by Dealer to permit New Holland to inspect
or audit Dealer’s inventory or business and financial records pursuant to
Section 16.4;



17
US 7360




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





(k)
Detrimental Conduct: any conduct by Dealer or any Dealer Principal which in the
sole discretion of New Holland: (i) is injurious or detrimental to Dealer’s
Customers, the public welfare, other authorized dealers of Products, or the
reputation of New Holland, Products and the Licensed Trademarks; (ii) is
unbecoming of a reputable business person; (iii) is abusive or threatening to
any New Holland employee; or (iv) evidences a disagreement between any Dealer
Principals that in New Holland’s opinion adversely affects the operation of
Dealer or the good name, goodwill or reputation of New Holland, Products,
Licensed Trademarks, or Dealer;

(l)
Breach of Confidentiality: any misuse or unauthorized disclosure of New Holland
IP, Company Information or Authorized Software;

(m)
Revocation of Guaranty: the withdrawal or revocation of a guaranty of Dealer’s
indebtedness to New Holland or its Affiliates by one or more personal or
corporate guarantors;

(n)
Incurable Breach: any breach of the Agreement that is incapable of being
remedied by an affirmative present action by the Dealer;

(o)
Repetitive Breach: breach of the Agreement by Dealer for which it has received
notice by New Holland of that same type of breach on at least two (2) prior
separate and distinct occasions;

(p)
Unauthorized Location: any breach of Section 12.2 of the Agreement.

27.5
New Holland’s Exercise of Termination Rights . New Holland may exercise its
termination rights under Sections 27.3 and 27.4 without regard to the
performance of other authorized dealers or to the circumstances under which New
Holland has terminated or refrained from terminating the sales and service
agreements of other authorized dealers.

27.6
Termination At Will. This Agreement may be terminated at any time at will,
without cause, upon sixty (60) days’ written notice by Dealer to New Holland, or
as mutually agreed upon in writing by both Parties.





28. Effect of Termination or Expiration
28.1
Dealer’s Obligations . Upon the termination or expiration of this Agreement,
Dealer shall cease to operate or represent itself as an authorized dealer of
Products under the Licensed Trademarks, and shall promptly: (a) cease using the
Licensed Trademarks and remove from Dealer Locations and vehicles all signs or
advertising displays that bear the Licensed Trademarks; (b) remove and
discontinue the use of, and cause any third party to remove, any identification
and any promotion or advertising that associates Dealer with Products, the
Licensed Trademarks, or New Holland; and (c) at New Holland’s request, provide
to New Holland all sales records, mailing lists, customer lists, service history
records, microfiche, catalogs, registrations and any other material of any kind
relating to the promotion, marketing, sale, operation or servicing of Products
covered by this Agreement. If Dealer fails to promptly comply with any of its
obligations upon the termination or expiration of this Agreement, including but
not limited to Dealer’s obligations under this section, New Holland may take
steps, as it deems necessary in its sole discretion, to effect Dealer’s
compliance with such obligations or the same result as would be realized by
Dealer’s compliance, and Dealer shall reimburse New Holland for all costs and
expenses, including attorney's fees, incurred by New Holland in effecting or
enforcing such compliance.

28.2
Pending Orders. Termination or expiration of this Agreement shall relieve New
Holland of any obligation to make any further shipments of Products, and New
Holland may without liability cancel any of Dealer’s unshipped orders for
Products. For any Products which New Holland may ship after termination or
notice thereof, New Holland may require payment prior to shipment.

28.3
Financial Obligations. Upon the termination or expiration of this Agreement, all
indebtedness of Dealer shall become immediately due and payable to New Holland,
and Dealer shall promptly pay New Holland all sums owed by Dealer. Final
settlement of Dealer’s account with New Holland shall not be made until Dealer
complies with all requirements of this Agreement.

28.4
Continued Market Presence. In advance of the effective date of termination, the
scheduled Expiration Date or the expiration of any extension period of this
Agreement, New Holland may consummate arrangements to appoint a replacement
authorized dealer for Dealer’s PMR.





18


US 7360




--------------------------------------------------------------------------------





28.5
Post-Termination Transactions. Any business relations or transactions between
the Parties after expiration or termination of this Agreement shall not
constitute a waiver of the expiration or termination of this Agreement or in any
manner reinstate the Parties’ contractual relationship, or establish any new
contractual relationship, and all such relations shall be governed by terms and
conditions identical to the relevant provisions of this Agreement unless the
Parties execute a new agreement superseding this Agreement.

28.6
Pre-Termination Warranty Service. New Holland will reimburse Dealer for all
Warranty Service claims performed prior to the expiration or termination of this
Agreement that meet the requirements of the DPM.





29. Inventory Repurchase and Return Obligations
29.1
Items Subject to Repurchase. Within thirty (30) days after the termination or
expiration of this Agreement, either New Holland or Dealer may request in
writing the return for repurchase of all of the following items originally
purchased from New Holland by Dealer, on the terms specified herein, and Dealer
shall return such items to New Holland as follows:

(a)
Equipment.

(i)
Equipment Eligible for Repurchase. New, undamaged, salable, current, complete
and unused Equipment, including attachments, purchased from New Holland and
delivered to Dealer within twenty-four (24) months of the date this Agreement
terminates or expires (“Repurchasable Equipment”). For purposes of this Section,
“current” means the model or series of Equipment listed in New Holland’s price
book or price list at the date of termination or expiration of the Agreement.
New Holland will only repurchase separate attachments that were not previously
installed on Equipment and which were invoiced separately to Dealer.

(ii)
Equipment Repurchase Price. Repurchasable Equipment shall be repurchased at the
price paid by Dealer (A) not including transportation costs actually paid or
incurred by Dealer for initial delivery, (B) less any discounts which may have
been allowed or paid thereon by New Holland, (C) adjusted where appropriate to
account for any damage or weathering. New Holland shall not be obligated to
reimburse Dealer’s initial costs for unloading, set up, or preparation of
Repurchasable Equipment.

(b)
Parts.

(i)
Parts Eligible for Repurchase. New, undamaged, salable, complete and unused
Parts purchased from New Holland by Dealer, that are listed as of the date of
termination or expiration of the Agreement in New Holland’s then current Price
List and not identified as discontinued in such Price List (“Repurchasable
Parts”). Repurchasable Parts must be in original New Holland packaging with
their original authorized New Holland identification label and must be properly
identified prior to shipment to New Holland for repurchase. New Holland
specifically excludes from repurchase Parts that: (A) have a limited shelf life
or contain flammable or hazardous materials; (B) are direct shipped from a
supplier other than New Holland; (C) have an altered or counterfeited
identification label; (D) are in broken packaging; (E) are not in correct order
multiples; (F) are coded non-returnable in the current parts Price List; or (G)
are common service or ‘maintenance’ items, rather than repair parts, such as
oil, filters, fluids, lubricants, tires, batteries, tracks, bucket edges and
teeth.

(ii)
Parts Repurchase Price. Repurchasable Parts shall be repurchased at the then
current dealer price (less discounts and freight), less a restocking charge as
set forth in the Parts Return Policy.

(iii)
Merchandise Items. ‘Merchandise’ items such as clothing, toys, binders, gloves,
etc., are not eligible for repurchase.



29.2
Return Procedures. Within sixty (60) days after the date of the written request
made pursuant to Section 29.1, Dealer shall return to New Holland all items
subject to repurchase or required to be returned pursuant to this Agreement. All
items returned to New Holland shall be identified as required by New Holland,
packed, boxed,



19


US 7360




--------------------------------------------------------------------------------





crated and loaded by Dealer and shipped at Dealer’s expense and risk of loss to
the destination or destinations specified by New Holland. The procedure for the
repurchase of Repurchasable Parts shall be further subject to the Parts Return
Policy issued by New Holland and in effect on the date of termination or
expiration of the Agreement. Upon receipt of returned items, New Holland shall
inspect them and issue credit to Dealer for all such items returned that meet
the requirements specified in this Agreement and the DPM, less any amounts owed
to New Holland or its Affiliates by Dealer. Any items returned to New Holland
facilities that are not properly returnable as prescribed by this Agreement,
shall be, at Dealer’s option, either destroyed or returned to Dealer at its
cost. Dealer shall transfer all returned items by warranty bills of sale
satisfactory to New Holland, if so requested.
29.3
Conditions Precedent to Payment. Any costs incurred by New Holland in
discharging all or any part of Dealer’s obligations under this Agreement,
including but not limited to Dealer’s obligations to cease all use of the
Licensed Trademarks or to pack, load and ship Parts to New Holland, shall be
deducted from any amount owed by New Holland to Dealer. Dealer shall not be
entitled to payment or credit for returned items until Dealer has complied with
all applicable laws, rules, regulations and other legal requirements governing
the bulk transfer of inventory or similar protection of creditors. New Holland
shall have the right to withhold from the price of any items repurchased
pursuant to this section a sum sufficient to discharge any liens or encumbrances
against such items and to discharge such liens or encumbrances. Dealer shall
execute such documents and take any additional action requested by New Holland
to transfer ownership of returned items, free and clear of any claims, liens or
encumbrances.

29.4
Other Return Items. Upon expiration or termination of this Agreement, Dealer
shall return to New Holland any materials (such as sales promotion, advertising
and training materials, tools and signs) provided without charge to Dealer by
New Holland or any predecessor.





30. Limitation of Liability
30.1
Dealer Responsibility for Operating Capital. This Agreement contemplates that
Dealer, as an independent business, shall obtain on its own the capital
investment necessary to operate its business. Nothing in this Agreement shall
impose any liability on New Holland in connection with Dealer's operations under
this Agreement or otherwise, or for any expenditure made or incurred by Dealer
in preparation for performance or in performance of Dealer's responsibilities
under this Agreement.

30.2
Disclaimer of Consequential Damages. The Parties both understand and agree that
this Agreement is of a limited duration, and therefore, except as provided
herein, neither party shall be liable to the other for any damages caused by the
termination or expiration of this Agreement, whether based upon loss of
anticipated sales or prospective profits, expenditures, investments, leases,
property improvements or other matters related to the business of the Parties.
The damages to which either party may be entitled for breach of this Agreement
are limited to actual out-of-pocket expenses incurred as a direct result of the
breach.

30.3
Waiver of Punitive Damages. The Parties hereby waive, to the fullest extent
permitted by law, any right or claim for any punitive or exemplary damages
against the other and agree that if there is a dispute with the other that each
party shall be limited to the recovery of actual damages sustained by it.

30.4
No Group Litigation. The Parties agree that any and all dispute resolution
proceedings between them, including litigation, arising from or related to this
Agreement shall be conducted on an individual basis only. Neither Party shall
commence any dispute resolution with a third-party against the other, or join
with any third party in any dispute resolution involving New Holland and Dealer.
Neither of the Parties shall attempt to consolidate or otherwise combine in any
manner a dispute resolution proceeding involving New Holland or Dealer with
another dispute resolution proceeding of any kind.

30.5
Limitations Period. All claims for any breach of this Agreement, and all claims
arising out of the relationship between the Parties established by this
Agreement, shall be made within two (2) years from the date such claim accrued.



31. Indemnification
31.1
Indemnification By New Holland.

20
US 7360






--------------------------------------------------------------------------------





(a)
Licensed Trademarks. If New Holland reasonably determines that Dealer has used
the Licensed Trademarks in accordance with this Agreement, New Holland shall
defend, indemnify, and hold harmless Dealer from all loss, cost, liability, and
expense arising out of any claim, suit or demand regarding Dealer’s use of the
Licensed Trademarks. If New Holland, in its sole discretion, determines that
Dealer has not used the Licensed Trademarks in accordance with this Agreement,
Dealer shall bear the cost of such defense, judgment or settlement.

(b)
Authorized Software. New Holland shall defend, indemnify, and hold Dealer
harmless from all loss, cost, liability, and expense arising out of any claim
that Authorized Software used in accordance with its documentation infringes any
valid patent, copyright, trade secret, or other enforceable proprietary right of
any third party. Should any Authorized Software become (or in New Holland’s
opinion be likely to become) subject to such a claim, Dealer will permit New
Holland, at New Holland’s option and expense to (a) procure for Dealer or
Dealer’s Customers the right to continue to use Authorized Software or (b)
modify the allegedly infringing Authorized Software so that it becomes
non-infringing. New Holland’s obligations under this Section will not apply if
Authorized Software is modified without New Holland’s consent.

(c)
New Holland IP. Except as otherwise provided in this Section with respect to
Authorized Software and Licensed Trademarks, New Holland will indemnify, defend
and hold harmless Dealer from all loss, cost, liability, and expense arising out
of any claim based on an allegation that any Product infringes a valid patent,
copyright, or trademark or misappropriates any protectable and enforceable trade
secret. New Holland shall have no obligations under this provision for any
Product that has been the subject of unauthorized modifications by Dealer or any
third party or for infringement that results from the use of intellectual
property other than New Holland IP in conjunction with New Holland IP that would
otherwise not be infringing. If any Product becomes, or in New Holland’s opinion
is likely to become, subject to such a claim of infringement, New Holland will,
at its expense and at its option, either procure the right for Dealer and
Dealer’s Customers to continue using the infringing Product(s) or replace or
modify the New Holland Product(s) so that they are no longer infringing. Upon
failure of the foregoing provisions, New Holland may, at its option, refund the
purchase price for the infringing Product(s) less a reasonable allowance for
use. This section states the entire liability of New Holland for infringement by
any Product.

(d)
Dealer Cooperation. In the event of any litigation relating to Dealer’s use of
the Licensed Trademarks, Authorized Software, or New Holland IP, Dealer shall
promptly notify New Holland of such litigation and shall execute any and all
documents and undertake such acts as may, in the opinion of New Holland, be
necessary or useful to carry out such defense or prosecution, including becoming
a nominal party to any legal action. Except to the extent that such litigation
is the result of Dealer’s use of the Licensed Trademarks, Authorized Software,
or New Holland IP in a manner inconsistent with the terms and conditions of this
Agreement, New Holland agrees to reimburse Dealer for its out-of-pocket costs in
undertaking such acts.

(e)
Control of Litigation. Dealer acknowledges that New Holland has the right to
direct and control any administrative proceeding or litigation involving the
Licensed Trademarks, Authorized Software, or New Holland IP, including any
settlement thereof. New Holland agrees to consult with Dealer regarding any
settlement in which Dealer would be required to financially participate and to
obtain Dealer’s consent to any such settlement, which consent will not be
unreasonably withheld. New Holland has the right, but not the obligation, to
take action against uses by others that may constitute infringement of the
Licensed Trademarks, Authorized Software or New Holland IP. If Dealer fails to
notify New Holland promptly of any litigation or refuses to give New Holland
sole control of the defense and/or prosecution of such litigation and all
settlement negotiations, New Holland will be relieved of its obligations under
this Section.

31.2
Indemnification by Dealer. Dealer agrees to defend, hold harmless and indemnify
New Holland, its Affiliates and their respective shareholders, directors,
officers, agents, employees, successors and assigns from and against any and all
claims, damages, demands, settlements, judgments, legal actions, liabilities,
costs and expenses of any nature, including without limitation, attorney's fees
and court costs, resulting from the acts



21
US 7360




--------------------------------------------------------------------------------





and/or omissions of Dealer, including but not limited to: (i) Dealer’s
defrauding of or misrepresentations to customers; (ii) Dealer’s actions in
violation of Sections 5.3, 5.4, 5.5, 10.1(d), 11.1, 11.2, 11.3, 11.5, 14.2,
15.2, 15.3, 15.4, 15.5, 15.6, 21.3, 21.6, 21.7 and 21.8; or (iii) Dealer’s
negligent or improper, or alleged negligent or improper, repair or servicing of
Products, whether such actions occur during or after the Term of this Agreement.




32. General Provisions
32.1
Governing Law. This Agreement shall be governed by and interpreted according to
the laws of the state of Dealer’s Primary Location, without regard to such
state’s conflicts of laws rules and except to the extent governed by the United
States Trademark Act of 1946 (Lanham Act), the Copyright Act, and the Patent
Act.

32.2
Consent to Jurisdiction and Venue. Dealer irrevocably submits itself to the
exclusive jurisdiction of the federal courts for the Middle District of
Pennsylvania for the purpose of any suit, action, or other proceeding arising
out of or relating to this Agreement, or of any of the transactions contemplated
thereby, and irrevocably agrees that all claims in respect of such suit, action
or proceeding may be heard and determined in such federal court, provided that
New Holland may apply to any court of competent jurisdiction for interim
protection or equitable relief such as an interlocutory or interim injunction.
If the federal court for the Middle District of Pennsylvania lacks jurisdiction
for any reason to hear such claims, Dealer irrevocably submits itself to the
exclusive jurisdiction of the Court of Common Pleas of Lancaster County,
Pennsylvania. By execution and delivery of this Agreement, Dealer irrevocably
waives, to the fullest extent it may effectively do so, and agrees not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action,
or proceeding, any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason whatsoever. The Parties agree that a
final judgment (as to which all appeals have been exhausted or the time within
which such appeals may be made has expired) in any such suit, action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by law.

32.3
Compliance With Local Laws. The rights and obligations of the Parties to this
Agreement may be subject to certain laws, orders, regulations, directions,
restrictions, and limitations of governments and governmental agencies having
jurisdiction over the Parties. If a change in any such law, order, regulation,
direction, or restriction (including any limitation, appropriation, seizure, or
interpretation thereof) shall, in the judgment of either party, substantially
alter the relationship between the Parties, this Agreement, or the advantages
derived from the Parties’ relationship, either party may request the other party
to modify this Agreement. If, within thirty (30) days after such a request has
been made, the Parties are unable to agree upon a mutually satisfactory
modification of this Agreement, then the adversely affected party may terminate
this Agreement on fifteen (15) days’ notice given to the other party.

32.4
Information Sharing. New Holland shall be allowed to share information regarding
Dealer, including but not limited to Dealer’s financial and ownership
information, with any of New Holland’s Affiliates.

32.5
Dealer Relationship to New Holland. The Parties are independent businesses and
neither has any fiduciary obligation to the other, and Dealer is an independent
retailer which purchases Products for resale for Dealer’s principal benefit.
Nothing in this Agreement shall be construed as constituting Dealer to be an
employee, franchisee, agent or legal representative of New Holland for any
purpose whatsoever. Dealer has no right or authority, express or implied, to
assume or create any obligation or responsibility on behalf of or in the name of
New Holland, or to bind New Holland in any manner.

32.6
Entire Agreement. This Agreement, together with the DPM and any changes thereto
issued by New Holland from time to time, is and shall be deemed to be the
complete and final expression of the agreement between the Parties as to the
matters herein contained and provided for and supersedes all previous agreements
between the Parties pertaining to such matters. IT IS CLEARLY UNDERSTOOD THAT NO
PROMISE OR REPRESENTATION NOT CONTAINED HEREIN WAS AN INDUCEMENT TO EITHER PARTY
OR WAS RELIED UPON BY EITHER PARTY IN ENTERING INTO THIS AGREEMENT.

32.7
Execution and Modification. Except as expressly provided for herein, this
Agreement may not be executed, amended or altered, or any of its provisions
waived on behalf of New Holland, except in writing, signed by New Holland’s
Director of Network Development or other authorized director in a similar
capacity.



22
US 7360




--------------------------------------------------------------------------------





32.8
Severability. In the event any part of this Agreement is held to be invalid or
unenforceable under the law, this Agreement shall be enforceable to the maximum
extent permitted by such law, without invalidating the remainder of this
Agreement, or invalidating the effect of such portion of this Agreement
elsewhere.

32.9
Assignment.

(a)
By Dealer. In view of the personal nature of this Agreement, the rights,
privileges and obligations conferred on Dealer under this Agreement are not
transferable, assignable or salable by Dealer without the prior written consent
of New Holland, and no property right or interest, direct or indirect, is sold,
conveyed or transferred to Dealer under this Agreement. Any attempt by Dealer to
assign its rights or obligations under this Agreement without New Holland’s
written consent shall be null and void.

(b)
By New Holland. Upon written notice to Dealer, New Holland may assign this
Agreement and any rights and obligations thereunder to any Affiliate of New
Holland or to any entity that succeeds to the interests of New Holland.

32.10
Waiver of Default. The waiver by New Holland of any default, or the failure of
New Holland to exercise any of its rights, under this Agreement or otherwise
shall not act as a waiver of such default or any subsequent default or a waiver
of any of New Holland’s rights hereunder.

32.11
Headings. The headings of sections and subsections in this Agreement are
inserted for convenience of reference only and shall not in any way affect the
construction, meaning or interpretation of any provision of this Agreement, and
shall not be deemed or construed in any way to limit the meaning of such
sections.

32.12
Interpretation. This Agreement is being entered into by and among competent and
sophisticated parties who are experienced in business matters. Therefore, any
language in this Agreement deemed to be ambiguous by a court of law will not be
construed against any particular party as the drafter of the language.

32.13
Notice, Approval and Consent. Any notice, approval or consent required or
allowed under this Agreement shall be given in writing and, without prejudice to
other forms of actual service, shall be considered as served upon being mailed
in a properly sealed envelope with first class, certified or registered postage
prepaid. Notices to New Holland shall be addressed to the New Holland Regional
Dealer Development Manager for Dealer’s assigned region and shall be delivered
or mailed to CNH Industrial America LLC, 500 Diller Avenue, New Holland,
Pennsylvania 17557. Notices to Dealer shall be delivered or mailed to any person
designated in Schedule A or to Dealer at Dealer’s Primary Location.

32.14
Survival. The Parties’ obligations in the following sections shall survive the
expiration or termination of this Agreement: 5.5, 10.1(f), 16.6, 17.4, 24.4,
26.1, 26.2, 28.1, 28.3, 28.6, 29.1, 29.2, 29.3, 29.4, 30.2, 30.3, 30.4, 30.5,
31.1, 31.2, 32.1, 32.2, and 32.3.

32.15
Review by Counsel. Dealer acknowledges that it has had an adequate opportunity
to review this Agreement and consult with legal counsel of its own choosing
regarding the content and meaning of this Agreement.



IN WITNESS WHEREOF the Parties have duly executed this Agreement on the dates
written below:


New Holland
 
 
DEALER
 
CNH Industrial America LLC
(Dealer Legal Entity Name)
By:
 
By:
 
 
 
(Signature)
 
 
(Signature)
Title:
Region Sales Director
Title:
 


Date:
 


Date:
 







23


US 7360






--------------------------------------------------------------------------------





INDEX
New Holland Equipment Sales & Service Agreement




Paragraph
Page
 
Paragraph
Page


DEALER COVER PAGE
 
 


17. COMPUTER BUSINESS SYSTEM


10
1. PURPOSE STATEMENT
1
 
18. MARKETING & PROMOTIONAL SUPPORT
11
2. DEFINITIONS
1
 
19. ORDERS, DELIVERY AND PASSAGE OF TITLE
11
3. APPOINTMENT
3
 
20. PRODUCT PRICING AND PAYMENT
12
4. OWNER AND MANAGEMENT REQUIREMENTS
3
 
21. NEGATIVE COVENANTS AND COMPLIANCE
12


5. PRODUCTS


4
 


22. PRODUCT CHANGES AND DISCONTINUATION


13
6. PRIMARY MARKET OF RESPONSIBILITY
4
 
23. NEW HOLLAND SALES OF PRODUCTS
13
7. DEALER FINANCIAL REQUIREMENTS
5
 
24. LICENSED TRADEMARKS
13
8. DEALER INVENTORY AND DISPLAY RESPONSIBILITIES
6
 
25. AUTHORIZED SOFTWARE
15
9. DEALER SALES RESPONSIBILITIES
6
 
26. COMPANY INFORMATION AND NEW HOLLAND IP
15
10. DEALER SERVICE RESPONSIBILITIES
7
 
27. TERM AND TERMINATION
16
11. DEALER PRE-DELIVERY AND POST-DELIVERY RESPONSIBILITIES
7
 
28. EFFECT OF TERMINATION OR EXPIRATION
18
12. FACILITY REQUIREMENTS AND DEALER LOCATIONS
8
 
29. INVENTORY REPURCHASE AND RETURN OBLIGATIONS
19
13. BUSINESS PLAN
8
 
30. LIMITATION OF LIABILITY
20
14. INSURANCE AND TAXES
9
 
31. INDEMNIFICATION
20
15. WARRANTY
9
 
32. GENERAL PROVISIONS
22
16. RECORDS AND INSPECTIONS
10
 
SIGNATURE PAGE
23





24


US 7360






--------------------------------------------------------------------------------





nhssatemplateimage11.jpg [nhssatemplateimage11.jpg]CNH Industrial America LLC


New Holland Equipment Sales and Service Agreement‐ Schedule A DEALER LEGAL
INFORMATION, OWNERSHIP AND MANAGEMENT




Legal Entity Name: Trade (DBA) Name: Primary Location Address:








(Street, City, State and Zip Code)





Business Structure Dealer Conducts Business Under: State of Organization:


Owners of Dealer (individual(s) having a financial interest in Dealer):
    Name            Percent of Ownership     


    


    


    


    


    


    


    


    


    


    


    








    Name            Title     
Management (person(s) responsible for key aspects of day to day operations of
Dealer):


    


    


    


    


    






--------------------------------------------------------------------------------






nhssatemplateimage11.jpg [nhssatemplateimage11.jpg]
New Holland Equipment Sales and Service Agreement‐ Schedule B PRODUCTS &
LICENSED TRADEMARKS
Legal Entity Name:          Trade (DBA) Name:          Primary Location Address:
    
(Street, City, State and Zip Code)
BRAND OF EQUIPMENT: NEW HOLLAND
    AUTHORIZED PRODUCT LINE(S)     


 
 
CPT
MRT
CRW
HHT
4WD
H&F
CMB
SPF
SPS
GPH
CRP/SED
KON
SSL
IND
C01


Dealer City


Dealer State


Compact Tractors
<40HP


Mid‐Range HP Tractors 40‐139 HP


Ag Crawler Tractors


High HP Tractors
>140 HP






4WD




Hay and Forage




Combine Harvester




SP Forage Harvester




SP
Sprayers




Grape Harvester


Crop Production Products




Kongskilde Soil




Skid‐Steer Loaders


Industrial Backhoe Loaders


Compact Excavators/ Wheel Loaders
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Authorized Licensed Trademark(s) New Holland, New Holland Construction,
Kongskilde, Howard, Overum and CNH Parts


    
Regional Sales Director    Date






--------------------------------------------------------------------------------








nhssatemplateimage11.jpg [nhssatemplateimage11.jpg]


Legal Entity Name: Trade (DBA) Name: Primary Location Address:

New Holland Equipment Sales and Service Agreement‐ Schedule C PRIMARY MARKET OF
RESPONSIBILITY








(Street, City, State and Zip Code)

CNH Industrial America LLC











EXAMPLE: If Dealer is assigned 50% of the industry sales volume in county “X” in
which 100 units of a given PRODUCT LINE is sold, then Dealer’s PMR for that
PRODUCT LINE is 50% of the 100 units, or 50 units. Thus, if Dealer sold 10 units
of the given PRODUCT LINE in county “X”, Dealer’s market share would be 20% (10
divided by 50).

The chart below identifies, by Product Line, the percentage portion of the
market of industry unit sales within the geographic area for which the Dealer
has sales and service responsibility. The PMR will be reviewed periodically by
New Holland, and Dealer will be advised of any changes.





















































--------------------------------------------------------------------------------









    
 
Product Lines and County Assignment




CPT




MRT




HHT




4WD




H&F




CMB




SPF




SPS




CRP/SED


KON




SSL




IND




CPEX




CPWL




County Assignment




ST




Dealer City, ST


Compact Tractors
<40HP
Mid‐Range HP
Tractors 40 139 HP


High HP Tractors
>140 HP




4WD


Hay and Forage


Combine Harvester


SP Forage Harvesters


SP
Sprayers


Crop Production Products


Kongskilde Soil


Skid‐ Steer Loaders


Industrial Backhoe Loaders


Comp Excavator


Comp Wheel Loader
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Regional Sales Director    Date






--------------------------------------------------------------------------------






nhssatemplateimage11.jpg [nhssatemplateimage11.jpg]
New Holland Equipment Sales and Service Agreement‐ Schedule D DEALER LOCATIONS


Legal Entity Name:         
Trade (DBA) Name:         










Type
Street Address
City
ST
Zip Code
Primary
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 
Branch
 
 
 
 



















    
Regional Sales Director    Date






--------------------------------------------------------------------------------










